DETAILED ACTION



1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Office Action is in response to the RCE filed on 06/29/2022.
3.	Status of Claims: Claims 1-2, 4-11 and 13-38 are pending in this Office Action.
4.	Claims 1, 2, 13 and 14 have been amended.
5.	Claims 6-8 are cancelled.
6.	This action is made Non-Final.
Continued Examination under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1, 6-8, 26-33 and 38 are rejected under 35 U.S.C.103 as being unpatentable over Zillner et al (US 2012/0330974 A1) in view of Bodain et al (US 20100185700 A1).	

12.	Regarding claim 1, Zillner teaches an apparatus for use in generating a mapping using ontologies, the apparatus including at least one electronic processing device (see [0136], “Embodiments can be implemented in computing hardware (computing apparatus) and/or software, including but not limited to any computer that can store, retrieve, process and/or output data and/or communicate with other computers”) that: 
Determines ontologies having respective ontology terms ([0016], [0032] and FIG. 1 discloses two ontologies, a source ontology O1 (Such Redlex) including a plurality of structured information entities aligned with a target ontology O2 (Such FMA) including a plurality of structured information entities, see [0034], “FMA is the most comprehensive machine-processable resource on human anatomy.  It covers 71,202 distinct anatomical concepts and about 1.5 million relation instances from 170 relation types. FMA provides synonym information, for example the synonyms Neuraxis and Central nervous system” see also [0035], “Radlex is a controlled vocabulary developed and maintained by the Radiological Society of North America (RSNA) for the purpose of indexing and retrieving radiology images and related information.  Radlex contains more than 30000 domain related terms, e.g., anatomy pathology or imaging techniques” See also [0111], identify ontology concepts that contain antonym terms. See also [0049], [0057],  [0061-0064], [0082]); 
Determines a group of ontology terms from at least one of the ontologies (see [0049], “long multi-word terms” [0104], “multi-word expressions of the source ontology”, [0045]-[0046], “medical ontologies have extensive is-a hierarchies up to ten thousands of classes (groups)” Or [0034]-[0035], “Radlex (one ontology) contains more than 30000 domain related terms (group of ontology terms)”, see also [0130]); 
determines alignment between ontology terms in the ontologies for at least some of the group of ontology terms, the ontology term alignment being determined at least partially in accordance with mathematical analysis of the meanings of the ontology terms (see Fig 1, [0005], “identifying equivalent concepts across multiple ontologies.  Ontology alignment, also referred to as ontology matching or ontology mapping, is the process of determining correspondences between related or equal concepts of disparate ontologies.  These concepts are then made compatible with each other through meaningful relationships” see also [0034], “FMA provides synonym information, for example the synonyms Neuraxis and Central nervous system”, [0035], “Synonym information is partially indicated, such as Schatzki ring and Lower esophageal mucosal ring”, see also [0061], “exploit the implicit semantics for identifying automatically ontology alignment correspondences”, [0085], “Radlex and FMA concepts follow a similar linguistic structure that provides guidance in identifying the most meaningful terms of the multi-term expressions.”, [0130], “in order to cope with the particular meaning of medical terms, clinical evaluation of antonym pairs was required”); and 
Generates a mapping in accordance with the alignment (see [0005], “Ontology alignment, also referred to as ontology matching or ontology mapping, is the process of determining correspondences between related or equal concepts of disparate ontologies.  These concepts are then made compatible with each other through meaningful l relationships” [0009], “an information retrieval is applied in order to discover relationships between a first ontology and a second ontology by applying an indexed ontology concept to the first ontology and by matching the relationships against search queries being concepts of the second ontology”, [0037], “Ontology mapping helps to find semantically related entities of different ontologies.  The mapped correspondences can then be used for required tasks over heterogeneous data resources such as semantic search, reasoning, visualization, etc”).
 Zillner didn’t specifically teach wherein the ontology term meaning is captured in a set of resource description framework (RDF) triples generated from the definition of each ontology term.
However, Bodain teaches wherein the ontology term meaning is captured in a set of Resource Description Framework (RDF) triples generated from the definition of each ontology term ([0083]- [0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Bodain’s system into Zillner’s and by incorporating Bodain into Zillner because both systems are related to document processing would create aligned ontologies that can be used by search engines to locate web content in the Semantic Web.
13.	Regarding claim 26, Zillner and bodain teach the invention as claimed in claim 1 above and further Zillner teaches wherein the electronic processing device: compares an ontology term to a number of potential ontology term meanings; and selects one of the potential ontology term meanings as the ontology term meaning in accordance with the results of the comparison (see [0057], Every found match is treated as evidence of a correspondence). 14.	Regarding claim 27, Zillner and bodain teach the invention as claimed in claim 26 above and further Zillner teaches wherein the electronic processing device, determines if a potential ontology term meaning is at least one of: a synonym; an antonym; a meronym; a superclass; and a subclass (see [0108]- [0109], “Filtering functions aim to avoid incorrect mappings.  An implementation of filtering functions will, therefore, lead to improved precision values.  Two different filtering functions, namely an antonym filtering function and a hypernym filtering function” [0129], “the inventor have applied the antonym filtering function … in combination with the trigram mapping function … which yields again a mapping function ….”, see also [0034]-[0035]). 15.	Regarding claim 28, Zillner and bodain teach the invention as claimed in claim 26 above and further Zillner teaches wherein the electronic processing device stores an indication of the ontology term meaning in an index, the indication including at least one of: an identifier indicative of a defined meaning; and a list of equivalent meanings (see [0085], “However, Radlex and FMA concepts follow a similar linguistic structure that provides guidance in identifying the most meaningful terms (an identifier indicative of a defined meaning) of the multi-term expressions.  Medical concepts consist of a noun or compound noun, e.g., lymph node that is often described in more detail by a list of accompanying adjectives, e.g. right lower paratracheal.  The adjective which is adjacent to the head noun is more discriminative than the remaining adjectives”, see also [0016]). 
16.	Regarding claim 29, Zillner and bodain teach the invention as claimed in claim 1 above and further Zillner teaches wherein the electronic processing device, determines an alignment between ontology terms by: comparing ontology term meanings of a number of ontology terms; generating a matching score for the results of each comparison; and determining an alignment in accordance with matching scores (see rejection for claim 1). 17.	Regarding claim 30, Zillner and bodain teach the invention as claimed in claim 9 above and further Zillner teaches wherein the electronic processing device, further determines the alignment based on at least one of: relationships between ontology terms; and data properties of the ontology terms (see rejection for claim 1). 18.	Regarding claim 31, Zillner and bodain teach the invention as claimed in claim 29 above and further Zillner teaches wherein the electronic processing device: determines relationships between source ontology terms in a source ontology; determines relationships between the target ontology terms in a target ontology; compares the relationships; and determines the alignment in accordance with the results of the comparison (see rejection of claim 1 and [0057]). 19.	Regarding claim 32, Zillner and bodain teach the invention as claimed in claim 29 above and further Zillner teaches wherein the electronic processing device, determines alignment between one or more source ontology terms from a source ontology and one or more target ontology terms from a target ontology (see Zillner, [0016], claim 1). 20.	Regarding claim 33, Zillner and bodain teach the invention as claimed in claim 1 above and further Zillner teaches wherein the electronic processing device, determines the group of ontology terms by: determining selected ontology terms; and determining the group of ontology terms at least partially in accordance with the selected ontology terms and relationships between the selected ontology terms (see [0034]-[0035], FMA and Radlex). 21.	Regarding claim 38, Zillner and bodain teach the invention as claimed in claim 1 above and further Zillner teaches wherein the apparatus includes: an indexer module that generates an index indicative of ontology terms in an ontology; a browser module that enables browsing of ontology terms in an ontology and generates code embodying at least part of the ontology thereby allowing a user to interact with data stored in a data structure in accordance with the ontology; an aligner module that determines alignment between ontology terms different ontologies; a pruner module that determines a group of ontology terms within at least one ontology at least in part using relationships between the ontology terms; and a semantic matcher module that identifies ontology term meanings (see [0136], “Embodiments can be implemented in computing hardware (computing apparatus) and/or software, including but not limited to any computer that can store, retrieve, process and/or output data and/or communicate with other computers”).  
22.     Claims 4, 5, 9-11, 14, 15 and 20-25 are rejected under 35 U.S.C.103 as being unpatentable over Zillner et al (US 2012/0330974 A1) in view of Bodain et al (US 20100185700 A1) as claimed in claim 1 above and further in view of Miranker et al (US 20150269223 A1).

23.         Regarding claim 4, Zillner and bodain teaches the invention as claimed in claim 1 above, but both do not specifically teach wherein the ontologies include: a putative ontology; and a formalized ontology.
However, Miranker teaches wherein the ontologies include: a putative ontology; and a formalized ontology ([0045], “A putative ontology would be any syntactic transformation of a data source schema to an ontology”, [0047], “generate a putative ontology based on the SQL-DDL of the input schema”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Miranker’s system into Zillner and bodain combined system and by incorporating Miranker into Zillner and bodain combined system because all system are related to document processing would integrate the relational databases into a semantic web framework utilizing a simple mapping process and the SQL query optimizer present in the SQL database engine (Miranker, [0005]).

24.         Regarding claim 5, Zillner, bodain and Miranker teach the invention as claimed in claim 5 above, and further Miranker teaches wherein the electronic processing device generates a mapping to map a putative ontology to a formalized ontology ([0005], [0007], [0042], and [0045]). 

25.         Regarding claim 9, Zillner and bodain teach the invention as claimed in claim 1 above, but did not specifically teaches wherein the electronic processing device determines an ontology by: generating a putative ontology; and selecting one of a number of existing ontologies.
However, Miranker teaches wherein the electronic processing device determines an ontology by: generating a putative ontology; and selecting one of a number of existing ontologies ([0045], “A putative ontology would be any syntactic transformation of a data source schema to an ontology”, [0047], “generate a putative ontology based on the SQL-DDL of the input schema”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Miranker’s system into Zillner and bodain combined system and by incorporating Miranker into Zillner and bodain combined system because all system are related to document processing would integrate the relational databases into a semantic web framework utilizing a simple mapping process and the SQL query optimizer present in the SQL database engine (Miranker, [0005]).
26.         Regarding claim 10, Zillner, bodain and Miranker teaches the invention as claimed in claim 9 above, and further Miranker teaches wherein the electronic processing device selects an ontology using at least one of: metadata associated with a data structure; and data fields of a data structure ([0009], Fig 3, data filed associated with data structure (tables) and Fig 15, [0050]). 27.         Regarding claim 11, Zillner, bodain and Miranker teaches the invention as claimed in claim 10 above, and further Zillner teaches wherein the electronic processing device selects one of a number of existing ontologies by: comparing data fields to ontology terms of a number of existing ontologies; and selecting one of the number of existing ontologies in accordance with the results of the comparison (see [0006], [0037], and [0123], see also [0034]-[0035]). 

28.         Regarding claim 14, Zillner, bodain and Miranker teaches the invention as claimed in claim 13 above, and further Miranker teaches wherein the electronic processing device generates relationships between ontology terms using a table structure defined by the database schema ([0009], RDF schema and also Fig 7). 
29.         Regarding claim 15, Zillner, bodain and Miranker teaches the invention as claimed in claim 9 above, and further Miranker teaches wherein the putative ontology includes: classes corresponding to ontology terms; data properties for at least some of the classes; and object properties defining relationships between classes (see Fig 3, [0051], see also Fig 17). 30.         Regarding claim 20, Zillner and bodain teach the invention as claimed in claim 1 above, but did not specifically teaches wherein the electronic processing device: displays an indication of one or more ontology terms in an ontology; identifies at least one ontology term in response to user input commands; and displays details of at least one of: at least one identified ontology term; and data properties associated with the at least one identified ontology term.
However, Miranker teaches wherein the electronic processing device: displays an indication of one or more ontology terms in an ontology; identifies at least one ontology term in response to user input commands; and displays details of at least one of: at least one identified ontology term; and data properties associated with the at least one identified ontology term (see [0012], [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Miranker’s system into Zillner and bodain combined system and by incorporating Miranker into Zillner and bodain combined system because all system are related to document processing would integrate the relational databases into a semantic web framework utilizing a simple mapping process and the SQL query optimizer present in the SQL database engine (Miranker, [0005]).

31.         Regarding claim 21, Zillner, bodain and Miranker teaches the invention as claimed in claim 20 above, and further Miranker teaches wherein the electronic processing device determines the indication of the one or more ontology terms using an index ([0015]). 32.         Regarding claim 22, Zillner, Bodain and Miranker teaches the invention as claimed in claim 20 above, and further Miranker teaches wherein the electronic processing device: determines user selected ontology terms and corresponding user selected data properties in response to user input commands; and generates executable code in accordance with the user selected ontology terms and corresponding user selected data properties, the executable code, when executed on a computer system, causes the computer system to display a user interface for allowing a user to interact with content stored in a data store having a data structure, the content being stored in data fields corresponding to the user selected ontology terms ([0065], [0067]). 33.         Regarding claim 23, Zillner, Bodain and Miranker teaches the invention as claimed in claim 22 above, and further Miranker teaches wherein the executable code causes the computer system to generate queries for interacting with data stored in a source or target data structure in accordance with a source or target ontology ([0042]-[0044], [0048], claim 1). 34.         Regarding claim 24, Zillner, Bodain and Miranker teaches the invention as claimed in claim 22 above, and further Miranker teaches wherein the executable code causes the computer system to generate queries in accordance with at least one of data properties and relationships between the user selected ontology terms of an ontology ([0042]-[0044], [0048], claim 1).  35.         Regarding claim 25, Zillner, Bodain and Miranker teaches the invention as claimed in claim 22 above, and further Miranker teaches wherein the executable code causes the computer system to: display an indication of one or more ontology terms; determine selection of at least one ontology term in response to user input commands; and query data stored in a data field associated with the selected ontology term ([0042]-[0044], [0048], claim 1). 
36.      Claims 2 and 16-19 are rejected under 35 U.S.C.103 as being unpatentable over Zillner et al (US 2012/0330974 A1) in view of Bodain et al (US 20100185700 A1) as claimed in claim 1 above and further in view of Salkeld et al (US 8332434 B2).

37.         Regarding claim 2, Zillner and Bodain teach the invention as claimed in claim 1 above, but did not specifically teaches wherein the ontology term meaning is converted to a set of Resource Description Framework (RDF) triples and that set of RDF triples is compared with a set of other RDF triples for potential ontology terms and generating the matching score for the comparison, the matching score determining the nature of a relationship between the ontology term meanings, thereby enabling semantic matching between the terms.
However Salkeld teaches wherein the ontology term meaning is converted to a set of RDF triples and that set of RDF triples is compared with a set of other RDF triples for potential ontology terms and generating the matching score for the comparison, the matching score determining the nature of a relationship between the ontology term meanings, thereby enabling semantic matching between the terms (see Abstract and the ranking formula at col 9, lines 57-67 and col 10, lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Salkeld’s system into Zillner and Bodain combined system and by incorporating Salkeld into Zillner and Bodain combined system because both systems are related to document processing would find appropriate semantic web ontology terms from words (Salkeld).

38.	Regarding claim 16, Zillner and Bodain teach the invention as claimed in claim 1 above and further Zillner implicitly teaches wherein the electronic processing device: determines an index for at least one ontology, the index including an indication of the ontology terms of the at least one ontology; and uses the index to determine: the group of ontology terms; and alignment between ontology terms (see [0009], [0057], “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered.  Thereby FMA ontology concepts are treated as documents.  These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy.  The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine.  Every found match is treated as evidence of a correspondence.”). 
However, Salkeld explicitly teaches wherein the electronic processing device: determines an index for at least one ontology, the index including an indication of the ontology terms of the at least one ontology; and uses the index to determine: the group of ontology terms; and alignment between ontology terms (col 6, lines 4-26 and col 7, lines 44-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Salkeld’s system into Zillner and Bodain combined system and by incorporating Salkeld into Zillner and Bodain combined system because all system is related to document processing would find appropriate semantic web ontology terms from words (Salkeld).

39.         Regarding claim 17, Zillner, Bodain and Salkeld teach the invention as claimed in claim 16 above, and further Salkeld teaches wherein, for each ontology term, the index includes an indication of: an ontology term meaning; and an ontology term type (col 6, lines 4-20 & lines 55-61, definition 3). 40.         Regarding claim 18, Zillner, Bodain and Salkeld teach the invention as claimed in claim 16 above, and further Salkeld teaches wherein the electronic processing device generates an index by, for each ontology term: identifying an ontology term name; identifying an ontology term type; identifying an ontology meaning of each ontology term using a semantic matching process; and creating an index entry including an indication of the ontology term name, the ontology term type and the ontology term meaning (col 6, lines 4-20 & lines 55-61, definition 3. See also, Col 9, lines 15-19: 'As discussed above, the term list generated for each input word based on the term index is a global semantically-related term list. The global term list generated for each input word may be provided prior to, as part of or after operation 305. And col 6, lines 4-26). 41.         Regarding claim 19, Zillner, Bodain and Salkeld teach the invention as claimed in claim 16 above, and further Salkeld teaches wherein the electronic processing device generates a single index for multiple ontologies and wherein the index entry includes an indication of the ontology associated with the ontology term meaning (col 6, lines 4-20 & lines 55-61, definition 3. See also, Col 9, lines 15-19: 'As discussed above, the term list generated for each input word based on the term index is a global semantically-related term list. The global term list generated for each input word may be provided prior to, as part of or after operation 305. And col 6, lines 4-26).
42.     Claims 34-37 are rejected under 35 U.S.C.103 as being unpatentable over Zillner et al (US 2012/0330974 A1) in view of Bodain et al (US 20100185700 A1) as claimed in claim 33 above and further in view of He et al (US 2013/0018828 A1).

43.         Regarding claim 34, Zillner and Bodain teach the invention as claimed in claim 33 above, but did not specifically teaches wherein the electronic processing device, determines related ontology terms by: for each selected ontology term, identifying ontology terms within a defined relationship path length for each of a number of different types of relationship; and adding the identified ontology terms to the group of ontology terms.
However, He teaches wherein the electronic processing device, determines related ontology terms by: for each selected ontology term, identifying ontology terms within a defined relationship path length for each of a number of different types of relationship; and adding the identified ontology terms to the group of ontology terms ([0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in He’s system into Zillner and Bodain combined system and by incorporating He into Zillner and Bodain combined system because balloth system are related to document processing a would automatically labeling text documents using ontologies (He).

44.         Regarding claim 35, Zillner, Bodain and He teach the invention as claimed in claim 34 above, and further He teaches wherein the electronic processing device repeatedly adds identified ontology terms until all the selected ontology terms are connected by relationships ([0024]).  45.         Regarding claim 36, Zillner, Bodain and He teach the invention as claimed in claim 33 above, and further He teaches wherein the electronic processing device uses a different relationship path length for different types of relationship ([0024]).  46.         Regarding claim 37, Zillner, Bodain and He teach the invention as claimed in claim 36 above, and further He teaches wherein the electronic processing device determines a relationship path length in accordance with user input commands ([0024]).  
47.       Claim 13 is rejected under 35 U.S.C.103 as being unpatentable over Zillner et al (US 2012/0330974 A1) in view of Bodain et al (US 20100185700 A1) and Miranker et al (US 20150269223 A1) as claimed in claim 9 above and further in view of Kim et al (US 20100030767 A1).

48.         Regarding claim 13, Zillner, Bodain and Miranker teach the invention as claimed in claim 10 above, Zillner, Bodain and Miranker did not specifically teach wherein the electronic processing device generates a putative ontology from a database schema by: displaying an indication of the ontology term corresponding to each row in the bill of materials table; and adding the ontology term to the putative ontology in response to user input commands.
However, Kim teaches wherein the electronic processing device generates a putative ontology from a database schema by: displaying an indication of the ontology term corresponding to each entry in the bill of materials table; and adding the ontology term to the putative ontology in response to user input commands ([0005]-[0007], [0041] and [0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Kim’s system into Zillner, Bodain and Miranker combined system and by incorporating Kim into Zillner, Bodain and Miranker combined system because all system are related to document processing would present to a user with a unified bill of material from a plurality of bills of materials respectively stored in multiple databases.

Respond to Amendments and Arguments
49.	Applicant's arguments received on 06/29/2022 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169